Citation Nr: 0115452	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-11 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right wrist 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel





INTRODUCTION

The appellant served on active duty from May 1954 to April 
1956.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision issued 
by the San Juan, Commonwealth of Puerto Rico Regional Office 
(RO) of the Department of Veteran Affairs (VA) in which the 
RO denied the appellant's request for the reopening of his 
claim for service connection for a right wrist disorder.

The Board notes that the appellant's claim for service 
connection for a right wrist disorder was originally denied 
in an RO rating decision issued in June 1982.  The appellant 
was notified that same month and did not appeal.  Therefore, 
the June 1982 rating decision represents the last final 
action on the merits.  Glynn v. Brown, 6 Vet. App. 523 
(1994).  That rating decision also represents the last final 
decision on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The last final decision that addressed the appellant's 
claim for service connection for a right wrist disorder on 
any basis was the rating decision of June 1982.  The 
appellant was notified of that decision in that same month 
and he did not appeal.

3.  The additional evidence submitted since the June 1982 
rating decision is cumulative or redundant and, when viewed 
with the other evidence on file, does not bear directly and 
substantially upon the specific matter under consideration 
and is not so significant that it must be considered in order 
to fairly decide the merits of the appellant's claim.


CONCLUSIONS OF LAW

1.  The June 1982 rating decision denying the appellant's 
claim for service connection for a right wrist condition is 
final.  38 U.S.C.A. § 7104(b) (West 1991).

2.  The evidence received subsequent to the June 1982 rating 
decision is not new and material, and it does not serve to 
reopen the appellant's claim for service connection for a 
right wrist disorder.  38 U.S.C.A. § 5108 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Concerning the application of Public Law No. 106-475, the 
Veterans Claims Assistance Act of 2000 (Nov. 9, 2000; 114 
Stat. 2096), to this claim, the Board notes that section 3, 
to be codified at 38 U.S.C. § 5103A(f), provides that nothing 
in this section shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence" which raises a reasonable possibility 
that the claim can be allowed.  38 U.S.C.A. § 5108.  As 
defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court), has held that the new and 
material evidence necessary to reopen a previously and 
finally disallowed claim must be secured or presented since 
the time that the claim was finally disallowed on any basis, 
not only since the time the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As 
previously noted, the June 1982 rating decision, the last 
time the right wrist claim was finally disallowed on any 
basis, is final and may not be reopened in the absence of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R.  
§§ 3.104(a), 3.156(a), 20.302(a).  Therefore, the appellant's 
claim may be reopened only if new and material evidence has 
been secured or presented since the June 1982 rating 
decision.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

The evidence considered by the RO in reaching the June 1982 
rating decision included the appellant's applications for 
benefits; his service medical records; and the reports from 
private medical treatment rendered in 1980 and 1981.  This 
evidence may be briefly summarized.

The appellant's January 1959 VB Form 8-526 included claims 
for a right foot condition and a skin condition; there was no 
mention of any right wrist condition.  The service medical 
records include a radiology report, dated in September 1954, 
that states that the appellant had had a fall on September 
18th, suffering a possible fracture of the right wrist.  
However, radiographic examination revealed no evidence of a 
fracture or dislocation.  A treatment note, dated September 
21, 1954, states that the x-rays were negative for fracture 
and that swelling was present in the right wrist.  An Ace 
bandage was applied and the appellant was given a U3 profile 
for two weeks.  The appellant underwent a separation 
examination on April 18, 1956; no mention was made of any 
complaints or clinical findings relating to the right wrist.

The appellant's August 1981 VA Form 21-526 included a claim 
for a right wrist disorder.  The appellant noted that he had 
fractured his right wrist in 1954.

When the appellant was admitted to the Ryder Memorial 
Hospital, in November 1980, a physical examination of his 
extremities revealed no bone deformation at all.  The 
appellant's extremities were noted to be free of edema, 
clubbing and cyanosis.  No mention was made of any complaints 
or clinical findings relating to the right wrist during the 
November 1980 hospitalization or in subsequent treatment 
records dated in 1981.

After considering the evidence described above, the RO found 
that, while the appellant was treated in-service for a 
possible right wrist fracture, the right wrist injury was an 
acute condition with no residuals present at separation from 
service or at the present time.  The RO concluded that there 
was no evidence of the existence of a right wrist condition 
after military service.

The Board has considered each item of evidence that has been 
added to the record since the June 1982 rating decision to 
determine if it meets the test of being new and material.  
This evidence includes VA outpatient treatment records dated 
between 1998 and 2000, reports of two VA medical 
examinations, a VA medical opinion dated in September 1999, a 
private medical report dated in December 1999, and written 
statements of the appellant.

The appellant underwent a VA general medical examination in 
January 1995.  He complained of pain in his right wrist.  On 
physical examination, pain was noted in the right wrist and 
thought to be associated with an old fracture.  However, the 
examiner did not list any diagnosis pertaining to the right 
wrist.  The appellant thereafter underwent a VA joints 
examination in February 1995.  There was an indication that 
he had fallen to his right side several years ago after 
stepping in a hole and that the resultant injury was treated 
by the use of a right shoulder sling for two weeks.  There 
was no indication what year this incident took place, 
although it could have been the in-service injury.  On 
physical examination, there were no clinical findings 
relating to the right wrist.

In June 1998, the appellant sought treatment at a VA clinic 
for pain in his right wrist of many years' duration.  
Previous x-rays were noted to have been negative for hand, 
wrist and navicular bone views.  Some tenderness was noted.  
The diagnosis was R/O intermittent tenosynovitis, 
intermittent.  A subsequent VA clinic treatment record, dated 
in September 1998, indicates that the appellant again sought 
treatment for complaints of right wrist pain.  He reported a 
mass in his right wrist that came and went.  He also reported 
trauma to his right wrist in 1954.  The differential 
diagnosis was R/O ganglion cyst versus necrosis of the 
navicular bone.  In February 2000, the appellant again sought 
treatment for his chronic wrist pain.  The diagnosis was R/O 
intermittent tenosynovitis.

A VA medical opinion is of record, dated September 1, 1999.  
After examining the claims file, the VA doctor stated that 
the medical evidence in the file showed that the appellant 
was suffering from multiple musculoskeletal overuse 
syndromes.  The doctor further stated that it was practically 
impossible to associate the appellant's current right wrist 
disability to the acute injury he suffered in 1954 which was 
without any disabling sequelae at the time of his separation 
from service.  The VA doctor also noted that there was no 
medical evidence to confirm chronicity or continuity of 
treatment for a right wrist disability during the year 
following the appellant's separation from service.

The evidence of record includes a private medical record 
dated in December 1999.  Physical examination by the private 
doctor resulted in no evidence of swelling in the right hand, 
no findings of sensory loss, a negative Tinel's sign and a 
positive Phelan's sign.  The diagnosis rendered was carpal 
tunnel syndrome that possibly was a consequence of trauma to 
the right wrist during service.  

The Board finds that the additional medical records relating 
to post-service diagnosis and treatment of the appellant's 
right wrist pathology fail to provide any additional relevant 
evidence as to the issue of whether the appellant's claimed 
right wrist condition was incurred in service.  The VA 
treatment records showing diagnoses of ganglion cyst, 
navicular bone necrosis or tenosynovitis are not new and 
material evidence.  These clinical records merely indicate 
that the appellant was treated more than 40 years after 
service for a right wrist condition; in addition, the VA 
clinical treatment records do not contain a clinical opinion 
regarding any relationship to service.  At best, the VA 
treatment records and the VA medical examinations merely 
indicate that the appellant had reported a relationship 
between his service and his right wrist complaints.

The December 1999 private physician record is not new and 
material because there is no indication that the doctor did 
any separate review of the appellant's medical history before 
concluding that the appellant suffered from a possible carpal 
tunnel syndrome that was related to his Army service.  An 
appellant's own recitations of his medical history do not 
constitute new and material evidence sufficient to reopen his 
claim when this account has already been rejected by the VA."  
Chavarria v. Brown, 5 Vet. App. 468, 472 (1993).  See also 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  This is true 
even when the recited medical history is incorporated in to a 
"new" statement from a physician as was done in Chavarria.  
In fact, "medical evidence, based upon appellant's own 
recitation of his medical history which have been considered 
and rejected by the BVA, is not probative [and] [t]hus, the 
doctors' statements are not "material"."  Chavarria, at 472.

A physician's records are not new and material evidence where 
they are based on a claimant's previously rejected recitation 
of history and not on an independent review of the records.  
Blackburn v. Brown, 8 Vet. App. 97, 103 (1995) (Knightly v. 
Brown, 6 Vet. App. 200, 205-06 (1993); and Reonal v. Brown, 5 
Vet. App. 458, 460-61 (1993)).  This is particularly true 
where there is no indication that the physician formed his 
opinion on a basis separate from the appellant's recitation 
of his medical and service background and there is no 
indication that the physician reviewed the veteran's service 
medical records or other relevant document which would enable 
the physician to form an opinion as to service connection 
based on independent grounds.  Blackburn v. Brown, 8 Vet. 
App. 97 (1995).

None of these medical records or statements provides any 
additional relevant evidence as to the issue of whether the 
appellant's current right wrist pathology was incurred in or 
aggravated by service.  The fact that treatment for a right 
wrist condition has been rendered since the filing of the 
original claim sheds no further light on the question of a 
causal or etiologic relationship between said pathology and 
any incident relating to service.

While the appellant has submitted written statements to the 
effect that he believes that his claimed right wrist 
condition had its onset during his active service, the Board 
finds that the assertions of the appellant that the claimed 
right wrist disorder is related to experiences he had in 
service are not competent medical evidence with regard to 
that issue.  Layno v. Brown, 6 Vet. App. 465 (1994); 
Grottveit v. Brown 5 Vet. App. 91, 92-93 (1993).  
Furthermore, the appellant lacks the medical expertise to 
enter a medical judgment as to the existence of a current 
diagnosis or as to any relationship between the onset of any 
claimed condition and any inservice incident.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Likewise, any statement 
of the appellant's representative as to the etiology of the 
appellant's claimed right wrist disorder is also insufficient 
to establish a medical diagnosis.  Id.  Therefore, the Board 
concludes that the appellant's written statements, the 
reports of VA examinations and treatment dated between 1995 
and 2000, and the December 1999 record from the private 
physician are all cumulative evidence.  Moreover, the 
appellant's written statements tended to restate contentions 
that were on file at the time of the prior denial.  The 
written statements of the appellant and his private doctor 
iterate previous evidence of record and are thus cumulative 
and therefore do not constitute "new and material" 
evidence.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).

The Board finds that the evidence submitted subsequent to the 
June 1982 rating decision fails to provide any additional 
relevant evidence as to the issue of whether the appellant's 
right wrist disorder was incurred in service.  Previous 
medical records that included in-service treatment for a 
right wrist injury were considered by the RO in its June 1982 
decision and found not sufficient to support the appellant's 
claim.  The evidence submitted since June 1982 provides no 
more definitive delineation of etiology or causation.  
Therefore, these records, while evidence not previously of 
record, are not "material" evidence because they do not 
shed any light on the existence of a medical nexus between 
the appellant's service activities and his claimed right 
wrist condition.  Therefore, the Board concludes that the 
evidence submitted after June 1982 is cumulative and is not 
"new and material" evidence.

Consequently, the evidence presented since the June 1982 
rating decision is not new and material and the appellant's 
claim as to service connection for a right wrist disorder is 
not reopened.  Furthermore, the use of the doctrine of 
reasonable doubt is inapplicable to issues of new and 
material evidence.  See Annoni v. Brown, 5 Vet. App. 463 
(1993).

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim.  Graves v. Brown, 8 Vet. App. 522, 525 (1995).  
This obligation depends on the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the 
RO fulfilled its obligation under section 5103(a) in its 
rating decision and the Statement of the Case (SOC) in which 
it informed the appellant of the reasons his claim had been 
denied.  Also, by this decision, the Board informs the 
appellant of the type of new and material evidence needed to 
reopen his claim.  The appellant in this case has not put VA 
on notice of the existence of specific evidence that may be 
both new and material, and sufficient to reopen his claim for 
service connection for a right wrist condition.


ORDER

New and material evidence not having been submitted to reopen 
the appellant's claim of entitlement to service connection 
for a right wrist disorder, the benefits sought on appeal are 
denied.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

